Citation Nr: 9905980	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-30 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, including as a result of asbestos exposure.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a bilateral eye 
disorder.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the above-noted claims.

The claim concerning entitlement to service connection for a 
pulmonary disorder, including as a result of asbestos 
exposure, is the subject of the remand immediately following 
this decision.


FINDING OF FACT

In February 1998, prior to the promulgation of a decision by 
the Board on the appealed issues, the RO received 
notification from the veteran that a withdrawal of the claims 
of entitlement to service connection for a low back disorder, 
bilateral hearing loss, a bilateral eye disorder, and 
hypertension was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1993, the RO, in pertinent part, denied 
entitlement to service connection for a low back disorder, 
hearing loss, a bilateral eye disorder and hypertension.  The 
veteran appealed the RO's decision to the Board.  The Board 
remanded the claims for further development in October 1996.

In response to a February 1998 supplemental statement of the 
case, the veteran submitted a written statement to the RO on 
February 17, 1998.   He requested that the issues of 
entitlement to service connection for a low back disorder, 
bilateral hearing loss, an eye disorder, and hypertension be 
dropped from "the appeal status."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  When 
claims are withdrawn, they cease to exist; they are no longer 
pending and not viable.  See Hanson v. Brown, 9 Vet. App. 29, 
31 (1996).  The veteran subsequently offered testimony on 
these issues at his personal hearing at the RO in March 1998.  
However, as they had already been withdrawn by the veteran, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed without prejudice.


ORDER

The claims of entitlement to service connection for a low 
back disorder, bilateral hearing loss, a bilateral eye 
disorder, and hypertension are dismissed.


REMAND

In October 1996, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
In essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998). 

The prior remand specifically instructed the RO to provide 
the veteran a VA examination in order to determine the 
etiology of any current pulmonary disorder.  The veteran was 
afforded a VA examination in September 1997; however, the 
examiner did not identify which, if any, pulmonary disorders 
the veteran had or render an opinion as to the etiology of 
any current pulmonary disorder(s), including whether it was 
caused by exposure to asbestos during the veteran's active 
service.  Accordingly, the examination is inadequate and the 
claim must be remanded.

The case is REMANDED for the following development:  

1.  Request that the veteran provide a 
list of those who treated him for any 
pulmonary disorder(s) since 1996, and 
request all records of any treatment 
reported by the veteran that are not 
already in the claims file. 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159(c).

2.  Afford the veteran an appropriate VA 
medical examination in order to determine the 
exact nature and date of onset and/or 
etiology of any pulmonary disorder(s).  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed.  

The examiner should render diagnoses of all 
current pulmonary disorders found to be 
present and, based on the medical 
documentation on file, should indicate the 
approximate date of onset and etiology of any 
such disabilities, including whether any such 
disabilities are related to any inservice 
exposure to asbestos. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the conditions at 
issue, such testing or examination is to 
be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Then, the claims folder should be returned to the Board 
for further appellate consideration.  The appellant 
need take no action until he is so informed.  He is, 
however, free to submit additional evidence or argument 
to the RO on remand.  Quarles v. Derwinski, 3 Vet. App. 
129 (1992).  The purpose of this REMAND is to obtain 
additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	M. S. SIEGEL
Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

